DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 3-9-2021, is acknowledged.  Claim 28 has been amended.  Claims 1-27, and 43 have been canceled.
Claims 28, 31, 32, 34-36, and 38-42 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancelation of the claim.
The rejection of claims 28, 31, 32, 34-36, and 38-41 under 35 U.S.C. 112(b), as being indefinite for "capture moieties are selected from a group consisting of three peptides/proteins, is withdrawn in light of the amendment of claim 28.
The rejection of claims 28, 31, 32, 34-36, and 38-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendment of claim 28.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.   The examiner's amendment  clarifies that the hybrid peptide consists of SEQ ID NO:1, and, does not read on subsequences of SEQ ID NO:1.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lewis J. Kreisler, Reg. No. 38,522 on 3-19-2021.
The application has been amended as follows: 

Claim 28. (Currently Amended) A method of detecting antibodies to Lyme disease in a sample from a subject suspected of having Lyme disease, the method comprising:
contacting the sample with three capture moieties and a detection moiety; and detecting a signal from the detection moiety,
wherein one of the three capture moieties is a BBA25 (Decorin binding protein B) protein attached to a solid support, one is a BB0147 (Flagellar filament (FlaB)) protein attached to a solid support, and one is a hybrid peptide consisting of Borrelia antigen in the sample,
wherein the detection moiety binds to the antibody of the antibody-capture moiety complex,
wherein the formation of the at least one complex is indicative of the presence of an anti-Lyme antibody to the Borrelia antigen in the sample, and
wherein the amount of signal detected is proportional to the anti-Lyme antibody in the sample.

Conclusion
Claims 28, 31, 32, 34-36, and 38-42 are allowed because the prior art does not teach or suggest the claimed hybrid peptide consisting of SEQ ID NO:1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 19, 2021